DETAILED ACTION
Claims 1-20 have been cancelled.  Claims 21-40 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 21-28, 30-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0222436 to Binder et al. (hereinafter “Binder”) and further in view of US Pub. No. 2016/0018879 to Hsiao et al. (hereinafter “Hsiao”) and further in view of US Pub. No. 2017/0249384 to Kandylas et al. (hereinafter “Kandylas”).

As to Claim 21, Binder discloses a system, comprising: a data processing system comprising memory and one or more processors to: 
receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a microphone of a client device (Paragraph [0042] of Binder discloses interprets natural language input in spoken and/or textual form to deduce user intent (e.g., identify a task type that corresponds to the natural language input), and performs actions based on the deduced user intent (e.g., perform a task corresponding to the identified task type)); 
parse the input audio signal to identify a request and a keyword corresponding to the request (Paragraph [0042] of Binder discloses interprets natural language input in spoken and/or textual form to deduce user intent (e.g., identify a task type that corresponds to the natural language input), and performs actions based on the deduced user intent (e.g., perform a task corresponding to the identified task type).  Paragraph [0007] of Binder discloses one technique ; 
select, based on the keyword, a template for an action data structure responsive to the request, the action data structure to package one or more parameters used by a third party provider device to perform an operation to provide a type of service or a type of product, the template comprising a first field (Paragraph [0100] of Binder discloses invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.,). In some implementations, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the service models 356. The service processor 338 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model.  Paragraph [0101] of Binder discloses For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameters to the online reservation service. When requested by the task flow processor 336, the service processor 338 can establish a network connection with the online reservation service using the web address stored in the service models 356, and send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface in a format according to the API of the online reservation service); 
identify a [plurality of available] sensors configured to obtain information for the first field of the action data structure and [that are coupled to one or more client devices different from the client device that i) are each associated with an end user account associated with the client device, ii) are each within a threshold distance of the client device, and iii) have each successfully performed a handshaking process with the data processing system using credentials of the end user account and are currently online] (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0052] of Binder discloses a plurality of sensors including a GPS receiver); 
select a first sensor [of the plurality of available sensors of a second client device of the one or more client devices] to use for data corresponding to the first field of the action data structure used by the third party provider device to perform the operation to provide the type of service or the type of product (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0052] of Binder discloses a plurality of sensors including a GPS receiver); 
generate the action data structure with the data received from the first sensor to provide the type of service or the type of product based on the first field of the template (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0100] of Binder discloses invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.,). In some implementations, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the service models 356. The service processor 338 accesses the appropriate service model for a ; and 
transmit the action data structure to the third party provider device to cause the third party provider device to perform one or more actions that provide the type of service or the type of product based on the one or more parameters packaged in the action data structure (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0100] of Binder discloses invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.,). In some implementations, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the service models 356. The service processor 338 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model).
	Binder does not explicitly disclose a plurality of available sensor and that are coupled to one or more client devices different from the client device that i) are each associated with an end user account associated with the client device, ii) are each within a threshold distance of the client device, and iii) have each successfully performed a handshaking process with the data processing system using credentials … and are currently online and of the plurality of available sensors of a second client device of the one or more client devices.
	However, Hsiao discloses this.  Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each 
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the information gathering system as disclosed by Binder, with determining a sensor as disclosed by Hsiao.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Binder and Hsiao are directed toward collection of data from sensors and as such it would be obvious to use the techniques of one in the other.
	Binder does not explicitly disclose of the end user account.
	However, Kandylas discloses this.  Paragraph [0067] of Kandylas discloses the personal assistant application 320 helps the user perform tasks through the one or more computing devices, such as client device 310 and other devices associated with the user.  A user is associated with each device on which an instance of the personal assistant application 320 is installed and on which the user has registered his or her account information or user identification with the personal assistant application Paragraph [0038] of applicant’s specification.
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the information gathering system as disclosed by Binder, with devices being associated with accounts as disclosed by Kandylas.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Binder and Kandylas are 

As to Claim 22, Binder-Hsiao-Kandylas discloses the system of claim 21, comprising: the data processing system to determine not to use a sensor of the client device, wherein the first sensor selected for the data is not coupled to the client device (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Figure 10B of Hsiao discloses the sensors being on a plurality of devices).

As to Claim 23, Binder-Hsiao-Kandylas discloses the system of claim 21, comprising the data processing system to: determine a status of each of the plurality of available sensors; and select the first sensor of the second client device based on the status of the first sensor (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors .

As to Claim 24, Binder-Hsiao-Kandylas discloses the system of claim 21, comprising the data processing system to: poll the first sensor for data corresponding to the first field of the action data structure (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0100] of Binder discloses invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.,). In some implementations, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the service models 356. The service processor 338 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model).

As to Claim 25, Binder-Hsiao-Kandylas discloses the system of claim 21, comprising the data processing system to: transmit the action data structure to the third party provider device to invoke an operation session between the third party provider device and the client device (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0100] of Binder discloses invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.,). In some implementations, the protocols .

As to Claim 26, Binder-Hsiao-Kandylas discloses the system of claim 21, comprising the data processing system to: receive, from the third party provider device, an indication of performance of the one or more actions (Paragraph [0101] of Binder discloses For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameters to the online reservation service. When requested by the task flow processor 336, the service processor 338 can establish a network connection with the online reservation service using the web address stored in the service models 356, and send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface in a format according to the API of the online reservation service).

As to Claim 27, Binder-Hsiao-Kandylas discloses the system of claim 21, comprising the data processing system to: identify a second plurality of available sensors configured to obtain location information, the second plurality of available sensors comprising the first sensor and a second sensor (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0052] of Binder discloses a plurality of sensors including a GPS receiver); 
determine a battery status of each of the plurality of available sensors (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Figure 10B of Hsiao discloses the sensors being on a plurality of devices); and 
select, based on the battery status of each of the plurality of available sensors, the first sensor of the plurality of available sensors (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Figure 10B of Hsiao discloses the sensors being on a plurality of devices).

As to Claim 28, Binder-Hsiao-Kandylas discloses the system of claim 21, comprising the data processing system to: receive the data from the first comprising location information; select a second sensor of the plurality of available sensors; and receive additional location information from the second sensor (Paragraph [0052] of Binder discloses .


As to Claim 30, Binder-Hsiao-Kandylas discloses the system of claim 21, comprising the data processing system to: identify a second plurality of available sensors configured to obtain location information, the second plurality of available sensors comprising the first sensor and a second sensor; determine that the second sensor is in an offline state and lacks current location information; and obtain the current location information from the first sensor, wherein the second sensor is in the offline state (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Paragraphs [0047] and [0056] of Hsiao disclose a location sensor).

As to Claim 31, Binder discloses a method, comprising: receiving, by a data processing system comprising one or more processors and memory, via an interface of the data processing system, data packets comprising an input audio signal detected by a microphone of a client device (Paragraph [0042] of Binder discloses interprets natural language input in spoken and/or textual form to deduce user intent (e.g., identify a task type that ; 
parsing, by the data processing system, the input audio signal to identify a request and a keyword corresponding to the request (Paragraph [0042] of Binder discloses interprets natural language input in spoken and/or textual form to deduce user intent (e.g., identify a task type that corresponds to the natural language input), and performs actions based on the deduced user intent (e.g., perform a task corresponding to the identified task type).  Paragraph [0007] of Binder discloses one technique for initiating a speech-based service with a voice trigger is to have the speech-based service continuously listen for a predetermined trigger word); 
selecting, by the data processing system based on the keyword, a template for an action data structure responsive to the request, the action data structure to package one or more parameters used by a third party provider device to perform an operation to provide a type of service or a type of product, the template comprising a first field (Paragraph [0100] of Binder discloses invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.,). In some implementations, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the service models 356. The service processor 338 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model.  Paragraph [0101] of Binder discloses For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameters to the online reservation service. When requested by the task flow processor 336, the ; 
identifying, by the data processing system, a [plurality of available] sensors configured to obtain information for the first field of the action data structure and [that are coupled to one or more client devices different from the client device that i) are each associated with an end user account associated with the client device, ii) are each within a threshold distance of the client device, and iii) have each successfully performed a handshaking process with the data processing system using credentials of the end user account and are currently online] (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0052] of Binder discloses a plurality of sensors including a GPS receiver); 
selecting, by the data processing system, a first sensor [of the plurality of available sensors of a second client device of the one or more client devices] to use for data corresponding to the first field of the action data structure used by the third party provider device to perform the operation to provide the type of service or the type of product (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0052] of Binder discloses a plurality of sensors including a GPS receiver); 
generating, by the data processing system, the action data structure with the data received from the first sensor to provide the type of service or the type of product based on the first field of the template (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0100] of Binder discloses invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.,). In some implementations, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the service models 356. The service processor 338 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model); and 
transmitting, by the data processing system, the action data structure to the third party provider device to cause the third party provider device to perform one or more actions that provide the type of service or the type of product based on the one or more parameters packaged in the action data structure (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0100] of Binder discloses invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.,). In some implementations, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the service models 356. The service processor 338 accesses the appropriate service model for a service and generates requests .
Binder does not explicitly disclose a plurality of available sensor and that are coupled to one or more client devices different from the client device that i) are each associated with an end user account associated with the client device, ii) are each within a threshold distance of the client device, and iii) have each successfully performed a handshaking process with the data processing system using credentials … and are currently online and of the plurality of available sensors of a second client device of the one or more client devices.
	However, Hsiao discloses this.  Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Figure 10B of Hsiao discloses the sensors being on a plurality of devices.
	Examiner recites the same rationale to combine used for claim 21.
	Binder does not explicitly disclose of the end user account.
	However, Kandylas discloses this.  Paragraph [0067] of Kandylas discloses the personal assistant application 320 helps the user perform tasks through the one or more computing devices, such as client device 310 and other devices associated with the user.  A user is associated with each device on which an instance of the personal assistant application 320 is installed and on which the user has registered his or her account information or user 
	Examiner recites the same rationale to combine used for claim 21. 

As to Claim 32, Binder-Hsiao-Kandylas discloses the method of claim 31, comprising: determining, by the data processing system, not to use a sensor of the client device, wherein the first sensor selected for the data is not coupled to the client device (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Figure 10B of Hsiao discloses the sensors being on a plurality of devices).

As to Claim 33, Binder-Hsiao-Kandylas discloses the method of claim 31, comprising: determining, by the data processing system, a status of each of the plurality of available sensors; and selecting, by the data processing system, the first sensor of the second client device based on the status of the first sensor (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the .

As to Claim 34, Binder-Hsiao-Kandylas discloses the method of claim 31, comprising: polling, by the data processing system, the first sensor for data corresponding to the first field of the action data structure (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0100] of Binder discloses invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.,). In some implementations, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the service models 356. The service processor 338 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model).

As to Claim 35, Binder-Hsiao-Kandylas discloses the method of claim 31, comprising: transmitting, by the data processing system, the action data structure to the third party provider device to invoke an operation session between the third party provider device and the client device (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a [location] parameter in the structured query with GPS coordinates from the user device 104.  Paragraph [0100] of Binder .

As to Claim 36, Binder-Hsiao-Kandylas discloses the method of claim 31, comprising: receiving, by the data processing system from the third party provider device, an indication of performance of the one or more actions (Paragraph [0101] of Binder discloses For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameters to the online reservation service. When requested by the task flow processor 336, the service processor 338 can establish a network connection with the online reservation service using the web address stored in the service models 356, and send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface in a format according to the API of the online reservation service).

As to Claim 37, Binder-Hsiao-Kandylas discloses the method of claim 31, comprising: identifying, by the data processing system, a second plurality of available sensors configured to obtain location information, the second plurality of available sensors comprising the first sensor and a second sensor (Paragraph [0092] of Binder discloses if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a ; 
determining, by the data processing system, a battery status of each of the plurality of available sensors (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Figure 10B of Hsiao discloses the sensors being on a plurality of devices); and 
selecting, by the data processing system based on the battery status of each of the plurality of available sensors, the first sensor of the plurality of available sensors (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Figure 10B of Hsiao discloses the sensors being on a plurality of devices).

As to Claim 38, Binder-Hsiao-Kandylas discloses the method of claim 31, comprising: receiving, by the data processing system, the data from the first comprising location information; selecting, by the data processing system, a second sensor of the plurality of available sensors; and receiving, by the data processing system, additional location information from the second sensor (Paragraph [0052] of Binder discloses a motion sensor 210 (e.g., an accelerometer), a light sensor 212, a GPS receiver 213, a temperature sensor, and a proximity sensor 214 are coupled to the peripherals interface 206).

As to Claim 40, Binder-Hsiao-Kandylas discloses the method of claim 31, comprising: identifying, by the data processing system, a second plurality of available sensors configured to obtain location information, the second plurality of available sensors comprising the first sensor and a second sensor; determining, by the data processing system, that the second sensor is in an offline state and lacks current location information; and obtaining, by the data processing system, the current location information from the first sensor, wherein the second sensor is in the offline state (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Paragraphs [0047] and [0056] of Hsiao disclose a location sensor).


Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Binder-Hsiao-Kandylas and further in view of US Pub. No. 2018/0091946 to Venkatraman et al. (hereinafter “Venkatraman”).

As to Claim 29, Binder-Hsiao-Kandylas discloses the system of claim 21, comprising the data processing system to: identify a second plurality of available sensors configured to obtain location information, the second plurality of available sensors comprising the first sensor and a second sensor; determine that the first sensor detected current location information of the client device [prior to a request] for location information from the data processing system; and obtain the current location information from the first sensor (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the remaining battery level or allocated battery level for the pedometer with the power consumption of each pedometer sensor. Thus, the electronic device 810 determines that the pedometer sensor 831 is to be activated for gathering sensor data and other pedometer sensors are to be turned off as shown in FIG. 10B.  Paragraphs [0047] and [0056] of Hsiao disclose a location sensor).
Binder-Hsiao-Kandylas does not explicitly disclose considering the timing of the data with respect to the request.
	However, Venkatraman discloses this.  Paragraph [0043] of Venkatraman discloses the server requests AP measurements when a threshold amount of time has lapsed since a previous measurement data batch. In some embodiments, the mobile device or the server waits a threshold amount of lapsed time before beginning data collection for a data batch. For example, the server 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the information gathering system as disclosed by Binder, with using already collected measurements as disclosed by Venkatraman.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Binder and Venkatraman are directed toward collection of data from sensors and as such it would be obvious to use the techniques of one in the other.  

As to Claim 39, Binder-Hsiao-Kandylas discloses the method of claim 31, comprising: identifying, by the data processing system, a second plurality of available sensors configured to obtain location information, the second plurality of available sensors comprising the first sensor and a second sensor; determining, by the data processing system, that the first sensor detected current location information of the client device [prior to a request] for location information from the data processing system; and obtaining, by the data processing system, the current location information from the first sensor (Paragraph [0054] of Hsiao discloses the electronic device 810 may analyze the information gathered and determine which pedometer sensor can operate for the longest time. For example, the electronic device 810 may estimate the usage time of each pedometer sensor by dividing the .
Binder-Hsiao-Kandylas does not explicitly disclose considering the timing of the data with respect to the request.
	However, Venkatraman discloses this.  Paragraph [0043] of Venkatraman discloses the server requests AP measurements when a threshold amount of time has lapsed since a previous measurement data batch. In some embodiments, the mobile device or the server waits a threshold amount of lapsed time before beginning data collection for a data batch. For example, the server can determine that AP measurement data for a particular location is outdated (i.e., age of data exceeds a recommended threshold amount of lapsed time), and request one or more devices to provide updated data. In some embodiments, the mobile device is self-aware of the age of the most recent AP measurement and can trigger collections accordingly. The server can send a crowdsourced request for mobile devices to collect updated or additional AP measurement data from one or more devices at respective coverage areas having stale data.
	Examiner recites the same rationale to combine used for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2456